RONEY, Senior Circuit Judge:
At issue in this case is whether Eller & Co., Inc., a stevedore and terminal operator, was in the process of delivering cargo on behalf of an ocean carrier, R.B. Kirkconnell & Bro. Ltd. (Kirk Line) when it negligently destroyed the cargo in a forklift accident. The district court, following remand, made certain factual findings and reinstated its earlier judgment, holding that delivery was ongoing at the time of the accident, and that, as a result, Eller’s liability was limited to $500 under the Carriage of Goods by Sea *1372Act, 46 U.S.C.App. § 1304(5), as incorporated into the bill of lading between Kirk Line and the cargo’s owner, Hiram Walker & Sons, Inc. (Hiram Walker). Hiram Walker appeals the limitation of Eller’s liability, contending that the underlying factual findings are clearly erroneous. We affirm.
I.
This case is before us for the third time. To understand its current posture, it is necessary to review the factual and procedural background in some detail. We begin by reciting the facts as set forth in our prior opinions:
Hiram Walker purchased five thousand gallons of Tia Maria from Estate Industries in Jamaica on March 15, 1985. On March 26, a twenty-three ton tank containing the liqueur was loaded aboard the MTV Morant Bay in Kingston, apparently in good order. Kirk Line had chartered the Morant Bay ... for a shipment of cargo including Hiram Walker’s liqueur, which was shipped under the Kirk Line-Hiram Walker bill of lading. The tank arrived in Miami three days later. Kirk Line hired Eller, a stevedore, to unload the tank from the Morant Bay and store it at the dock.
Hiram Walker contracted with [Indian River Transport, Inc. (Indian River) ] to transport the liqueur overland to New Jersey; Hiram Walker and Indian River agreed that Indian River was to pump the liqueur from the tank into its freight trailer. On April 1, Jones, an employee of Indian River, arrived at the port to effect the pumping transfer. An Eller employee removed the tank from storage and aligned it with the trailer. Jones attempted to connect the tank and the trailer, but realized that a fitting needed to connect the hoses was missing. Even though another fitting on the back of the tank might have been used to pump the liqueur into the trailer, Jones decided that pumping the liqueur would be impossible; therefore, he asked Marshall, an Eller employee, to help him accomplish a “gravity feed” — essentially, Jones wanted to pour the liqueur from the tank to the trailer. To effect a gravity feed, the tank had to be elevated higher than the trailer. Marshall directed another Eller employee, Wright, to assist Jones. Wright lifted the tank on a large forklift; Wright, however, was not licensed to operate forklifts of this capacity.
Wright and Marshall neglected to put straw mats or other dunnage between the metal forks and the metal container. Fifteen minutes into the operation, the tank apparently began to slide off the forks because of the lack of dunnage. Deciding that the tank was not properly balanced, Marshall instructed Wright to find another forklift. Wright did not lower the tank, but left the forklift holding the tank suspended eight feet off the ground for ten minutes; leaving a load suspended was a violation of standard company procedure. As Wright returned, the tank fell off the forklift. The tank ruptured, and eighty-five percent of the Tia Maria in the tank spilled out. The liqueur remaining in the tank was contaminated during the cleanup, in which several fire engine companies covered the area with anti-explosive foam.
Hiram Walker & Sons, Inc. v. Kirk Line, 877 F.2d 1508, 1510-11 (11th Cir.1989) (Hiram Walker I).
Hiram Walker sued Eller, among others, for the loss of the cargo. In December 1986, the district court granted summary judgment in favor of Hiram Walker on the issue of liability, finding that Eller had been negligent as a matter of Florida law. The court also considered whether Eller was entitled to COGSA’s $500 per container limitation on liability, which was incorporated into the bill of lading between Kirk Line and Hiram Walker, and which, pursuant to a “Himalaya” clause, “inure[d] to the benefit of any independent contractors performing services including stevedoring” for Kirk Line.1 The *1373court concluded that the $500 limitation did not apply because Eller, in performing the gravity feed, had acted as a volunteer, not as Kirk Line’s independent contractor.
Eller appealed, and in Hiram Walker I, 877 F.2d at 1515-1517, we agreed with the district court that Eller’s negligence had been established as a matter of law, but reversed the judgment because there remained unresolved factual issues regarding its eligibility for the $500 liability cap. Noting that the bill of lading required Kirk Line to deliver the cargo to Indian River, we held that Eller would be a beneficiary of the Himalaya clause as long as Kirk Line had not completely discharged that responsibility when the spill occurred. We remanded for trial, directing the district court to determine whether, at the time of the spill, delivery had already occurred. If not, then Eller had performed the gravity feed on Kirk Line’s behalf and was entitled to the $500 limitation on liability. If delivery was complete, however, Eller would be deemed a volunteer and there would be no such limitation.
After the resulting bench trial, the district court again entered judgment in favor of Hiram Walker. This time, however, it limited Eller’s liability to $500, finding that Kirk Line’s responsibility for delivery under the bill of lading had not ended before the spill, and that Eller was therefore performing services on its behalf. Noting that the parties had not defined “delivery”, the court made extensive findings of fact regarding the parties’ agreements and practices. It found, for example, that although Hiram Walker and Indian River orally agreed that Indian River was responsible for pumping the cargo into its trailer, they had no agreement about how the cargo should be transferred if not pumped. The court found, moreover, that neither the bill of lading, which contained the carriage agreement between Hiram Walker and Kirk Line, nor the oral contract between Kirk Line and Eller for stevedoring and terminal services, specified the method of transferring the cargo to Indian River. From the trial testimony, however, the court determined that Kirk Line expected Eller to provide Indian River “with whatever services were necessary to effect a physical transfer the cargo”, and that Eller had discretion to decide how best to accomplish that task. It further found that Eller had performed gravity transfers in approximately one-third of all deliveries, and that at least fifteen of those deliveries involved the use of a forklift.
In concluding that delivery was not complete before the spill, the district court placed special emphasis on Clause 18 of the bill of lading, which provided that “removal of the goods into the custody of the person entitled to delivery thereof under the contract of carriage ... shall be prima facie evidence of the delivery by the Carrier of the goods as described in the bill of lading.” The court interpreted that language as precluding the possibility of delivery without a change of custody. Because it was undisputed that Eller had never transferred the cargo into Indian River’s custody, the court held that delivery did not occur in this case. In so holding, the court explicitly disregarded evidence that Eller had issued a delivery receipt to Indian River before the accident.
Hiram Walker appealed that decision, and again this court reversed. Hiram Walker & Sons v. Kirk Line, 963 F.2d 327 (11th Cir.1992) (Hiram Walker II). Although concluding that the district court’s findings of fact were not clearly erroneous, we held that the court had misinterpreted the bill of lading as identifying change of custody as the only possible evidence of delivery. Id. at 331. We explained that although Clause 18 provided that change of custody would be prima facie evidence of delivery, Indian River’s lack of custody at the time of the spill was not conclusive evidence that delivery had *1374not occurred. Noting that other evidence, such as the delivery receipt, might establish that Kirk Line’s delivery obligation was completed before the accident, the case was remanded with instructions that the district court develop any facts that would aid it in determining the point of delivery. We made clear, however, that the delivery receipt was not conclusive evidence of delivery and that its probative value would depend upon the circumstances of its issuance. Id. at 332.
On remand, the district court held a status conference at which both parties indicated they had no further evidence to present regarding delivery. Thereafter, the court amended its findings of fact and conclusions of law, stating that “the court has considered the significance of the delivery receipt, in accordance with the Eleventh Circuit’s mandate, and has determined that the delivery receipt did not establish the point in time that ‘legal delivery’ took place.” Relying on the trial testimony, the district court found that the issuance of the delivery receipt in this case was either inadvertent or erroneous because it was inconsistent with Eller’s usual practice of issuing such receipts, along with gate passes, only after physical possession of the cargo has passed to the consignee. Because the receipt was issued in error, and there was no other compelling evidence that delivery was complete, the district court concluded that Eller was trying to effect delivery when the accident occurred, and that it was therefore entitled to the $500 limitation on liability. Hiram Walker has again appealed.
II.
The sole issue in this appeal is whether the district court committed reversible error in finding that the delivery receipt was issued inadvertently or erroneously and was therefore not probative of delivery.2
As Hiram Walker acknowledges, the challenged finding is one of fact and is therefore reviewed only for clear error. Fed.R.Civ.P. 52. “This court will not disturb a district court’s findings of fact under the clearly erroneous standard unless it is left ‘with the definite and firm conviction that a mistake has been made’ after making all credibility choices in favor of the fact-finder’s choice, in light of the record as a whole.” Meek v. Metropolitan Dade County, 985 F.2d 1471, 1481 (11th Cir.1993) (quoting Maddox v. Claytor, 764 F.2d 1539, 1545 (11th Cir.1985). If the district court’s finding is plausible in light of the entire record, “the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.” Anderson v. City of Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985).
Hiram Walker contends that the district court’s finding is clearly erroneous because there is no evidence in the record that the delivery receipt was issued erroneously or that such receipts are customarily issued only after physical transfer of the cargo. This argument is baseless. The district court finding rests on the trial testimony of two Eller employees, Marvin Stephens and Jose Naranjo. Stephens, Eller’s manager of operations at the time of the spill, testified as follows:
Q. Now on April 1, 1985, the incident took place where the Tia Maria was spilled. What function was Eller & Company performing at that period of time?
A. They were attempting to deliver the product to Indian River. (R9-61).
Q. Would the delivery have occurred upon the alignment of Tank 24 with the *1375Indian River tank if Indian River could have pumped the cargo?
A. After it was cleared our gate, yes. Q. What do you mean by that?
A. If all the proper documentation had been made and it was pumped and a gate pass was issued for it to leave our gate and leave the Port of Miami.
Q. Would delivery have occurred by aligning Tank 24 with trader no. 24 [sic] when the pumping could not occur?
A. No. (R9-83-84).
Q. Is there a point in time when Eller’s terminal services for Kirk Line ends that you are aware of, for the handling of cargo?
A. Yes, upon the issuance of a gate pass. (R9-83-84).
Q. Now you say a gate pass wasn’t issued in this ease, right?
A. That’s right.
Q. Do you know if a delivery receipt was issued in this case?
A. I think I saw one.
Q. Is there a difference between the two?
A. Yes. The gate pass allows the unit to leave our facility.
Q. What’s the function of the delivery receipt?
A. It is that the cargo has been delivered. (R9-93).
Q. Was it customary on a day-to-day basis for Eller & Company to sign delivery receipts and to get a receiver, a trucker, to sign a delivery receipt before delivery had been effected? That’s my only question. Was that customary to do?
A. No.
Q. And yet it was done in this case, is that what you are suggesting.
A. Evidently. (R9-100-101).
Q. Were delivery receipts issued customarily with shipments of Tia Maria, that is coming into Miami and going off?
A. Yes.
Q. And when ordinarily were those issued?
A. Upon completion of the delivery of the cargo.
Q. -And ordinarily the delivery of the cargo of bulk Tia Maria was done by pumping, isn’t that correct?
A. Not all the time.
Q. But I mean customarily it was—
A. Not in this case.
Q. I know not in this case. Tank 24 was normally pumped out, wasn’t it?
A I would say probably at least a third of the time it was delivered by a gravity feed. (R9-103).
Stephens’s testimony is clear: Eller, contrary to its custom, issued the delivery receipt to Indian River before completion of delivery, which in this case was being performed by gravity transfer. The court reasonably inferred that this departure from custom was a mistake, and that the receipt, therefore, did not establish the time delivery took place.
The testimony of Jose Naranjo, Eller’s general traffic manager at the time of the accident, further supports the district court’s finding:
Q. Were there times when the pumping couldn’t be performed that you are aware of?
A. Yes sir, there were many times.
Q. At any time prior to April 1, 1985, what if anything did Eller do with the Tia Maria when a pump could not occur?
A. ... [W]e brought the tank from the lot, the container lot, and brought it alongside the Indian River truck where the tank was transferred through gravity. What we did very simply is we placed it at a higher level than the receiving tank. (R9-113-114).
Q. Do you think Eller was obligated to lift Tank 24 on the forklifts for this gravity feed in it contract with Kirk Line? [objection omitted]
A. Eller’s responsibility was to deliver the contents of Tank 24 to Indian River *1376and they were to utilize whatever methods were necessary to complete the transfer.
Q. But lifting the tank with a forklift, was that an obligation Eller owed to Kirkcon-nell?
A. With a forklift or any other equipment that was available.... (R9-116).
Q. Please look at Plaintiffs Exhibit 11. Can you identify that for the court?
A. Yes sir. This is a delivery receipt. Q. What is the function of the delivery receipt?
A. This delivery receipt is completed after the cargo is delivered to the receiver’s trucker.
Q. That appears to be the delivery receipt issued for the Tia Maria that was spilled. Would that have been issued before the spill or after the spill, if you know?
A. Normally this document is issued immediately after the delivery. (R9-117).
Q. Can you think of a reason why there would be the release for this dock receipt signed by the parties prior to the transfer? [objection omitted]
A. No sir, I couldn’t say why. Like I say, normally this is issued after the cargo is delivered.
Q. Could it have been issued because it was anticipated that the cargo would have been pumped?
A. I would say that is the case, yes sir. (R9-118).
Thus, Naranjo, like Stephens, believed that Eller performed gravity transfers, whenever necessary, as a service to Kirk Line, and that the issuance of a delivery receipt before completion of such a transfer was contrary to normal procedures. Even assuming, as Hiram Walker contends, the evidence on this point is not uncontroverted, it is the factfinder’s job to weigh the evidence and make necessary credibility determinations. The “clear error” standard of review “imposes an especially heavy burden on the appellant in a case such as this, in which the evidence was largely testimonial, and the district court had the advantage of observing the witnesses and evaluating their credibility firsthand.” Lincoln v. Board of Regents of the University System of Georgia, 697 F.2d 928, 939 (11th Cir.), cert. denied, 464 U.S. 826, 104 S.Ct. 97, 78 L.Ed.2d 102 (1983). Nothing Hiram Walker has presented to this court comes close to satisfying its heavy burden. Having found the testimony of Stephens and Naranjo believable, the district court could easily infer that the receipt was issued inadvertently or in error. This court is not in a position to second guess that finding.
Hiram Walker is mistaken in asserting that “the [delivery receipt] itself hardly bespeaks an inadvertent error.” As the district court noted, the face of the receipt does, in fact, suggest that it was issued erroneously. Handwritten across the front of the document are the words “pumped out of Tank # 24 (as per manifest).” Obviously, no such pumping occurred, and the written statement is therefore false. Moreover, the writing implies, consistent with court’s finding, that the receipt is meant to confirm that cargo has been successfully transferred. On its face, therefore, the receipt indicates that it was issued prematurely, in the mistaken belief that a successful pump transfer would ensue and that no further services would be required of Eller. Because the anticipated method of delivery proved infeasible, and Eller was requested to provide additional services, the district court reasonably concluded the receipt had been issued in error and that it did not accurately reflect the point of delivery.
In its amended findings, the district court also considered it important that no gate pass was issued in this case.3 The court found, based on the testimony of Naranjo and Stephens, that had Eller acted in accordance with its custom, a gate pass would have issued simultaneously with the delivery receipt. Thus, the court reasoned, the absence of a gate pass further demonstrates *1377that the delivery receipt was issued prematurely.
Hiram Walker contends the district court’s finding is clearly wrong because there is no evidence that gate passes and delivery receipts normally issue simultaneously. This argument, too, is unfounded. As shown above, Stephens and Naranjo both testified that when a gravity transfer is performed, the delivery receipt ordinarily issues following the transfer. Stephens added that Eller issues gate passes when it completes its terminal services and the consignee is ready to leave the facility. Although neither witness specifically stated that the documents normally issue at the same time, that can be fairly inferred since Eller’s terminal services apparently end when the transfer is complete. The court’s finding is therefore not clear error.
Hiram Walker also argues that the district court’s emphasis on the gate pass conflicts with this court’s statement in Hiram Walker II, 963 F.2d at 331, that “the absence of a gate pass ... does little to question the status of the delivery receipt as evidence, though perhaps not prima facie evidence, of delivery.” That argument, however, ignores the context of the quoted statement. At the time it was made, this court was not addressing whether the delivery receipt had been issued in error — that argument had not been raised. Rather, we were merely explaining that the absence of evidence establishing change of custody, such as a gate pass, was not conclusive proof that delivery did not occur, and that the district court had therefore erred by apparently ignoring the receipt. In the context of the argument now before us, however, the absence of a gate pass may properly be viewed as limiting the probative value of the delivery receipt because it suggests that the receipt was issued prematurely. The district court’s finding, therefore, does not conflict with the law of this case.
We emphasize that this ruling does not depreciate the evidentiary value of delivery receipts. Ordinarily, such a receipt would be strong evidence of delivery. We simply reject Hiram Walker’s argument that the issuance of a delivery receipt conclusively proves that delivery occurred. Such an absolute rule is inappropriate in light of situations like this where the evidence strongly indicates that the receipt was mistakenly issued before completion of delivery.
Finally, contrary to Hiram Walker’s argument, the district court did not ignore any longstanding practice between the parties in concluding that the gravity transfer was within the scope of Kirk Line’s, and thus Eller’s, duty of delivery. As noted above, the district court found that Kirk Line expected Eller to provide whatever services were needed to physically transfer the cargo to Indian River, and that it was up to Eller to decide how to accomplish that task. It found, moreover, that Eller performed gravity transfers in approximately one-third of all deliveries, and that forklifts were used at least fifteen times. These findings, all of which have previously been accepted by this court as not clearly erroneous, Hiram Walker II, 963 F.2d at 330, support the district court’s conclusion that Eller was performing services for Kirk Line, and not as a volunteer, when the spill occurred.
AFFIRMED.

. Clause 17 of the bill of lading, which contains the Himalaya clause, provides in pertinent part as follows:
In the case of any loss or damage to or in connection with goods exceeding in actual value $500 lawful money of the United States per package, or, in case of goods not shipped in packages per customary freight unit the value of the goods shall be deemed to be $500 per package or per unit, on which basis the freight *1373is adjusted and the Carrier's liability, if any, shall be determined on the basis of a value of $500 per package or per customary freight unit or pro rata, in case of partial loss or damage. ...
The limitation of liability and other provisions contained in the article shall inure not only to the agents, servants and employees, but ‘also to the benefit of any independent contractors performing services including stevedoring in connection with the goods covered hereunder.


. The plaintiff also argues that delivery was complete, as a matter of law, when the tank was aligned with Indian River’s trailer and made available for a pump transfer. That argument, however, was rejected in Hiram Walker I, in which we held that undisputed evidence of such alignment was insufficient, in this case, to establish delivery as a matter of law:
When a pumping transfer is effected, delivery may occur when the tank and the trailer are aligned—but it does not necessarily follow that delivery in the case of a gravity feed can finally occur before the last of the liquid is drained into the trailer; the scope of Kirk Line's duty under the bill of lading may thus depend upon the type of transfer that actually is performed. The district court should determine after trial whether Kirk Line’s obligations had completely terminated by the time of the spill....
877 F.2d at 1517.


. This court has already accepted as not clearly erroneous the district court's finding that "[n]o gate pass was issued." Hiram Walker II, 963 F.2d at 330.